Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification received on 4/6/2021 are accepted and entered. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 and 14-16 directed to a species and invention non-elected without traverse.  Accordingly, claims 3, 6 and 14-16 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed dental brace comprising a tooth abutting plate portion which includes an inner wall surface forming a charge hole portion between the first surface portion and the second surface portion wherein the change hole portion has a first diameter on the side of the second surface portion wider than a second diameter on the side of the first surface portion, a plurality of protruding strips around the charge hole portion on the side of the first surface portion and on the side of the second surface portion, a V-shaped groove portion, wherein the V-shaped groove portion passes through the charge hole portion such that a contact area of an adhesive with the dental brace is increased in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/14/2021